Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we reverse that part of the Court of Appeals judgment that addressed the claim of appeal filed by the Attorney General, Docket No. 317434, and we remand this case to the Court of Appeals for consideration of the merits of that claim of appeal. The fact that the Attorney General stipulated to a settlement agreement that recognized a rate increase is not inconsistent with the Attorney General’s appeal from the June 28, 2013 decision of the Michigan Public Service Commission. That decision resolved issues preserved by the Attorney General in the settlement agreement. Those preserved issues can be addressed independent of the $89 million in rate relief approved pursuant to the settlement agreement. This order does not disturb the Court of Appeals disposition in the consolidated case, Docket No. 317456. We express no opinion regarding the merits of the *968Attorney General’s appeal. We do not retain jurisdiction.